Citation Nr: 0812252	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 10 percent 
disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for right shoulder strain.

3.  Entitlement to an increased rating for eczema, currently 
rated 10 percent disabling.

4.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1986 to March 
1996 and from October 2001 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The December 
2003 rating decision granted service connection for right 
shoulder strain, and evaluated the disability as 30 percent 
disabling, effective December 19, 2002.  The February 2004 
rating decision denied entitlement to increased ratings for a 
low back disability and eczema.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Board therefore finds that the issue 
of entitlement to TDIU should be referred to the RO for the 
appropriate action.  

The Board notes that the veteran was granted service 
connection for left leg radiculopathy secondary to 
degenerative disc disease of the lumbar spine in a December 
2005 rating decision.  A 10 percent rating was assigned, 
effective June 29, 2005.  The veteran has not filed a notice 
of disagreement with respect to this initial rating and the 
issue is not currently before the Board.

The issues of entitlement to service connection for a 
cervical spine disability to an increased rating for 
degenerative disc disease of the lumbar spine and to an 
extraschedular rating for right shoulder strain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's right shoulder strain is manifested by 
limitation of motion but is able to move his arm well beyond 
25 degrees from the side; there is no evidence of marked 
deformity, dislocations, fibrous union, malunion, or 
nonunion.

4.  The veteran's eczema has not required systemic therapy 
and it occupies less than 20 percent of his total body area 
or exposed surface area. 



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for right shoulder strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5202, 5203 (2007).

4.  The schedular criteria for a rating in excess of 10 
percent for eczema have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.118 Diagnostic Codes 7800, 7806 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the initial rating for the right shoulder 
disability, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claims for entitlement to an 
increased rating for eczema, in letters issued in February 
2003, August 2003, and January 2006, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
The letters also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2006 letter contained a notation that the veteran 
should provide VA with information describing additional 
evidence or the evidence itself.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran and has 
established entitlement to service connection.  Hence, the 
first three elements of the Dingess notice are substantiated.  
He received information regarding the effective date and 
disability rating elements of his claims in March 2006.  

The Court has held that, at a minimum, adequate VCAA notice 
in increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The August 2003 and January 2006 letters told the veteran 
that to substantiate his claims he should submit evidence 
showing that his disabilities had worsened.  It also provided 
examples of the types of evidence that he could submit or ask 
VA to obtain.  

In addition, the veteran has been specifically notified by 
the March 2006 Dingess notification letter that evidence 
demonstrating the effect his disabilities have had on his 
employment.  The veteran has not been afforded notice to 
substantiate his claim with evidence of the impact of the 
disability on his daily life.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

The veteran has been quizzed on examinations as to the impact 
of his disabilities on his daily life, and therefore, was put 
on notice that such information was relevant to his claim.

Eczema is rated on the basis of the percentage of body area 
involved.  Arguably, it involves specific measurements.  The 
March 2006 VCAA letter told the veteran that percentage 
evaluations were assigned on the basis of criteria contained 
in the rating schedule published at 38 C.F.R., Part 4.  He 
thereby received general notice that a higher percentage 
evaluation required more than a mere showing that the 
disability had worsened.  This general notice satisfied the 
second Vazquez notice requirement.

Additionally, the March 2006 letter provided notice on the 
third Vazquez-Flores element, and each VCAA letter contained 
examples of evidence that could be submitted to substantiate 
the claim.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the June 2007 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  While 
complete service treatment records appear to be of record, 
there are no enlistment or separation examinations.

Additionally, the veteran was provided proper VA examinations 
in response to his claims.  In this regard, the Board notes 
that the veteran's representative argued in the February 2008 
brief to the Board that the December 2006 VA examination of 
the veteran's shoulder was inadequate as the claims folder 
was not reviewed by the examiner.  The Court has held that VA 
has a duty to provide examinations that consider a veteran's 
history.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
Green involved a claim for service connection in which an 
examiner had commented that a review of additional records 
would be helpful.  More recently, the Court has held that a 
VA examination was adequate, even where the claims folder was 
not reviewed.  Mariano v. Principi, 17 Vet. App. 305, 311-312 
(2003).  The Court concluded that the necessary findings 
(ranges of shoulder motion) were "scientific" and the failure 
to consider the record would not render those findings 
unreliable.  Id.

In this case, the necessary findings are also scientific and 
the claim at issue is also an increased rating for a shoulder 
disability, and the failure to consider the history or 
functional impairment does not render the December 2006 
findings unreliable.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


A.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  Right Shoulder 

Legal Criteria

The veteran's right shoulder strain is currently rated as 30 
percent disabling under Diagnostic Code 5201, for limitation 
of motion of the arm.  Limitation of motion of the arm to 
shoulder level merits a 20 percent evaluation.  Limitation of 
motion of the arm to midway between side and shoulder level 
is evaluated as 30 percent for the major arm and 20 percent 
for the minor arm.  Limitation of motion to 25 degrees from 
the side is evaluated as 40 percent for the major arm and 30 
percent for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Impairment and malunion of the humerus is rated under 
Diagnostic Code 5202.  Moderate deformity of the humerus is 
evaluated as 20 percent disabling as are infrequent episodes 
of dislocation with guarding of movement only at the shoulder 
level.  Marked deformity or dislocations with frequent 
episodes of guarding on the major side warrants a 30 percent 
rating; and evaluations from 50 to 80 percent are provided 
for fibrous union, nonunion or loss of the head of the 
humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.

Service connection for right shoulder strain was granted in 
the December 2003 rating decision on appeal.  An initial 
rating of 30 percent was assigned, effective December 9, 
2002.  

In support of his claim, the veteran submitted records of 
private treatment for his right shoulder.  In April 2002, he 
complained of right shoulder pain with weight-lifting.  He 
was found to have full range of motion with loss of strength 
on abduction.  He was diagnosed with a right shoulder strain.  
Six months later, in October 2002, the veteran reported 
having a work-related right shoulder injury resulting in 
difficulty dressing.  He stated that he was currently off 
work and that his entire right arm would occasionally go 
numb.  He had full range of motion and his physician noted 
that the right shoulder condition was moderately restricting.

The veteran was provided a VA examination of his right 
shoulder in July 2003.  The veteran reported injuring his 
shoulder while carrying M16s and the examiner noted that 
service treatment records showed an April 2002 injury of the 
right shoulder while weight-lifting.  An MRI showed a partial 
thickness tear of the supraspinous tendon.  The veteran also 
reported sustaining a work-related injury of his right 
shoulder in October 2002.  He reported missing three months 
of work due to his right shoulder, back, and neck pain.  He 
complained of daily pain in the right shoulder and some 
tingling down the arm.  

Physical examination of the right shoulder revealed no 
obvious atrophy.  There was generalized tenderness in the 
right deltoid and in the subacromial area laterally.  Flexion 
of the shoulder was to 90 degrees with pain at 70 degrees.  
Abduction was to 60 degrees with pain at 30 degrees.  
Internal rotation was to 70 degrees and external rotation was 
to 75 degrees, with pain at the endpoints.  Repetitive 
testing did not produce any further limitations.  X-rays were 
grossly negative.  An irregularity of the anterior lip of the 
glenoid was noted, but it was attributed to the position of 
the shoulder during testing.  The diagnosis was right 
shoulder strain with partial tear of the supraspinatous 
tender per MRI.  

Records of outpatient treatment at the VAMC show that the 
veteran complained of constant right shoulder pain in 
September 2003 that radiated to his arm.  Flexion was to 170 
degrees with abduction to 90 degrees with pain.  His right 
arm had full strength.  X-rays were grossly negative and the 
physician suspected symptom magnification for secondary gain.  

Also in September 2003, the veteran obtained a letter from 
his private physician stating that he was unable to continue 
with his current job due to his right shoulder injuries.  

Additional records of private treatment from May 2004 show 
that the veteran continued to have pain in his right shoulder 
shooting down to his arm with tingling in his fingers.  
Flexion was to 108 degrees, extension was to 55 degrees, 
abduction was to 86 degrees, external rotation was to 0 
degrees, and internal rotation was to 10 degrees, all with 
pain.  There was decreased strength of the right arm.  

In April 2005, the veteran was provided another VA 
examination.  He reported having pain as well as swelling in 
his right hand.  Flare-ups occurred with typing more than 20 
minutes and lifting anything over his shoulder. The veteran 
also stated that the pain in his back, shoulder, and neck 
were too severe for him to work.  He was taking college 
courses and stated that he did not like attending one 
computer class because using a computer caused too much pain 
in his right arm and shoulder.  

Upon physical examination, the veteran had well-developed 
bilateral shoulder muscles with no wasting or atrophy.  There 
was no crepitus to palpation, although the veteran did 
grimace with gentle touching of the shoulder and pull away.  
Neurologic examination was normal.  Forward flexion of the 
right shoulder was to 100 degrees with pain.  Abduction was 
to 90 degrees with pain, and to 80 degrees after repetition.  
External rotation was to 50 degrees and internal rotation was 
to 40 degrees.  The veteran refused repetition and passive 
range of motion.  X-rays were negative and the diagnosis was 
a normal right shoulder.  

The veteran's most recent VA examination was conducted in 
December 2006.  He complained of diffuse right shoulder pain 
radiating along the right arm.  Lifting over the head was 
particularly uncomfortable and the veteran also described 
having discomfort at night.  The veteran performed all 
requested motor activity slowly.  Range of motion of the 
right shoulder was 100 degrees of forward elevation, 80 
degrees of abduction, 30 degrees of external rotation, and 12 
degrees of internal rotation.  Passive range of motion of the 
right was forward elevation to 120 degrees, abduction to 100 
degrees, and external rotation to 40 degrees.  It was 
accompanied by considerable discomfort and resistance.  

The veteran had increased pain with active and sometimes 
passive range of motion of the shoulder.  The examiner noted 
that this could manifest as weakness and lack of endurance 
during work activity.  External rotation with strength 
testing was good, but was abnormal.  X-rays were read as 
normal.  The examiner noted that the veteran appeared to have 
rotator cuff tendonitis.  There were signs of impingement, 
but the examiner could not determine whether he had a partial 
or full thickness rotator cuff tear.  The veteran also 
exhibited signs of AC arthritis.  

Analysis

The veteran is right-hand dominant.  The veteran's range of 
motion measurements have varied throughout the claims period.  

While the veteran has had some range of motion measurements 
that approach 25 degrees, the majority of range of motion 
measurements are well above this level.  In fact, flexion of 
his right shoulder has been consistently above 70 degrees, 
and abduction has been consistently above 30 degrees.  In 
addition, in April and October 2002, the veteran was noted to 
have full range of motion of his right shoulder.

The April 2005 VA examiner found that the veteran had a 
normal right shoulder.  With respect to the Deluca criteria, 
while the December 2006 VA examiner did note that the veteran 
could have weakness and lack of endurance during work 
activity, the July 2003 VA examiner found that repetitive 
testing did not produce any further limitations.  The Board 
therefore finds that when all pertinent disability factors 
are considered, the veteran does not have limitation of 
motion that most nearly approximates 25 degrees from the 
side.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore an increased 
rating is not warranted under Diagnostic Code 5201 for 
limitation of motion of the arm.  

In addition, while evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion, or loss of the head of 
the humerus of the shoulder, X-rays throughout the claims 
period have been grossly normal.  An April 2002 MRI showed a 
partial thickness tear of the supraspinous tendon, but no 
fibrous union, nonunion, or loss of the head of the humerus.  
Accordingly, an increased rating is also not warranted under 
Diagnostic Code 5202.

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's right 
shoulder disability meets or approximates the criteria for a 
evaluation in excess of 30 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

D.  Eczema

Legal Criteria

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

Under the criteria for Diagnostic Code 7813, tinea cruris is 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  See 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2007).   In this case, 
the veteran's tinea cruris should be rated under dermatitis, 
as the evidence does not include any medical findings of 
disfigurement or scars.

Factual Background

Service connection for a recurring rash of the buttocks was 
granted in a July 1996 rating decision with a noncompensable 
evaluation assigned, effective March 29, 1996.  In a May 1998 
rating decision, an increased rating of 10 percent was 
assigned, also effective March 29, 1996.  The current claim 
for an increased rating was received in July 2003.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in August 2003.  He complained 
of eczema in limited areas with itching in the buttock area 
and lower back and bilateral thighs.  His symptoms would come 
and go with over-the-counter treatment.  The examiner noted 
non-scaly bilateral inguinal brownish erythema with 
hyperpigmented macules and patches of striae distensae on the 
buttocks.  The diagnosis was post-inflammatory 
hyperpigmentation, probably secondary to eczematous 
dermatitis with either atopic or irritant contact.  He was 
also diagnosed with tinea curis/pedis-nizoral and striae 
distensae.  

In April 2005, a second VA examination was performed.  The 
veteran reported itching on his buttocks that worsened in the 
summer.  He stated that he treated it with cream from his 
private doctor.  He complained of itching on his buttocks, 
groin, and inner thighs that he would scratch until bleeding.  
Examination of the buttocks showed smooth skin with dark 
patches.  There were also dark patches on the groin area with 
no raised areas, no pustules, and no folliculitis or any 
cysts.  The examiner noted that the veteran's problem covered 
2 percent of his skin.  The diagnoses were post-inflammatory 
hyperpigmentation probably secondary to eczema dermatitis and 
tinea cruris in the groin area.  

The veteran's most recent VA examination was conducted in 
April 2007.  He reported that his eczema was constant but of 
variable intensity.  It was not progressive, with a main 
symptom of itching that worsened in the summer.  The veteran 
used cortisone cream to treat it, applied three times a day.  
Examination of the buttocks revealed no active eczema, 
although the gluteal crease the skin on both cheeks was 
hyperpigmented and slightly thickened with no active lesions.  
The skin was dry with no weeping or ulcerations.  The 
diagnosis was mild eczema of the buttocks with less than 1 
percent total body surface area involvement and 0 percent 
total exposed body surface involvement.  

Analysis

The Board finds that a rating in excess of 10 percent for the 
veteran's eczema of the buttocks is not warranted.  In this 
regard, the Board notes that the April 2005 VA examiner found 
that the veteran's skin disability involved a total of 2 
percent of his body area, and therefore, it clearly does not 
involve 20 percent or more of the entire body or exposed 
areas as required under Diagnostic Code 7806.  Moreover, the 
veteran has not undergone systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
treatment of his skin condition.  In fact, he has 
consistently reported using creams and other non-prescription 
treatment for his skin problem.  Therefore, the veteran's 
eczema of the buttocks most nearly approximates the criteria 
associated with the currently assigned disability evaluation 
of 10 percent, and the claim must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
right shoulder strain is denied.

Entitlement to a rating in excess of 10 percent for eczema is 
denied.


REMAND

The veteran's lumbar spine disability is rated on the basis 
of its orthopedic and neurologic manifestations.  38 C.F.R. 
§ 4.71a, General Formula for Rating Diseases and Injuries of 
the Spine, Note (1) (2007).  The veteran underwent VA 
examinations by the same examiner in November 2005 and April 
2007.  On both occasions the examiner made reference to a 
neurosurgery consultation that was conducted by Dr. Kenneth 
Smith on November 1, 2005.  This consultation does not appear 
in the claims folder and is not reported as being of record 
in any of the pertinent rating decisions or supplemental 
statements of the case.  VA has an obligation to obtain this 
record.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

The extent of current neurologic manifestations is not clear.  
Hence an examination is needed.  

The veteran contends that his cervical spine arthritis was 
incurred as a result of an in-service injury to his shoulder 
and neck in March 2002.  He was provided a VA examination in 
April 2005, and after examining the veteran and reviewing the 
claims folders, the examiner found that it was less likely as 
not that the veteran's current cervical spine condition was 
related to service as the record showed a documented post-
service neck injury in October 2002.  

While the examiner provided an appropriate medical opinion 
with respect to the veteran's specific contentions and 
appears to have reviewed the veteran's service treatment 
records, there is no discussion of the records prior to the 
veteran's alleged injury in March 2002.  The Board notes that 
in October 1991, during his first period of active duty, the 
veteran was involved in a motor vehicle accident and was 
treated for neck pain.  He underwent four months of physical 
therapy from January to April 1992, and a November 1991 X-ray 
showed spurring of the dorsal and ventral aspects of the 
cervical spine.  

Upon remand, the claims folders should be returned to the 
examiner who conducted the veteran's April 2005 examination.  
The examiner should again review the claims folders, 
including the service treatment records documenting the 
October 1991 motor vehicle accident, and provide an opinion 
as to whether the veteran's current cervical spine condition 
is etiologically related to this in-service incident.

In addition, the veteran has stated that he is unable to work 
due to his lumbar spine and right shoulder disabilities.  
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96.

The veteran has alleged that he cannot work due to his lumbar 
spine and right shoulder disabilities.  The Board notes that 
the record contains evidence that the veteran's disabilities 
have affected his ability to remain employed, specifically, 
letters from the veteran's private physician and the opinion 
of the September 2003 VAMC physician.  Therefore, the issues 
of entitlement to extra-schedular compensation for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine and right shoulder strain is remanded for 
referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1).  This 
initial consideration by Central Office is essential prior to 
appellate review inasmuch as the Board is precluded from 
assigning an extra-schedular rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following actions:

1.  Take the necessary steps to obtain 
the report of the neurosurgery report 
conducted by Dr. Kenneth Smith on 
November 1, 2005.

2.  Afford the veteran a neurological 
examination to determine all current 
neurologic manifestations of the service 
connected back disability.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The examiner should specify the nerves 
affected by the back disability, and 
opine as to the severity of any 
associated neuritis, neuralgia, or 
paralysis.

3.  Return the claims folders to the 
examiner who performed the veteran's 
April 2005 examination.  If the previous 
examiner is not available, the claims 
folder and a copy of this remand should 
be provided to a physician with the 
necessary expertise to render a medical 
opinion in this case. 

The examiner should review the claims 
folders, including the service treatment 
records documenting the veteran's October 
1991 motor vehicle accident, and proffer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or better 
probability) that the veteran's current 
cervical spine arthritis is etiologically 
related to any incident of service during 
the veteran's active duty, including his 
October 1991 car accident and November 
1991 spurring of the cervical spine.  The 
rationale for any opinions should also be 
provided.

2.  Refer the issues of entitlement to 
extra-schedular compensation for the 
veteran's service-connected degenerative 
disc disease of the lumbar spine and 
right shoulder strain to the Director of 
VA's Compensation and Pension Service or 
Under Secretary for Benefits for 
consideration of an extra-schedular 
rating in accordance with the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


